Lumpkin, J.
1. It has frequently been held by this court that where a plaintiff offers to the court an amendment to be allowed and filed as a part of the record, and the court refuses to allow it, the paper does not become a part of the record by merely filing it in spite of the disallowance; and if exception is taken to such refusal to allow it, the proposed amendment should be brought up in the bill of exceptions, or attached thereto as an exhibit properly identified, and can not be brought up by specifying it as a part of the record, of which it never legitimately became a part.
2. This court having held, in 138 Ga. 589 (75 S. E. 652,), that the plaintiff's petition in this ease was subject to genera] demurrer, and that it, was error to refuse to dismiss it, and the plaintiff not having brought to this court an amendment, which he proposed to make before the remittitur from this court was made the judgment of the court below, in such manner as to be considered by this court, it can not be held that there was any error in making the judgment of this court the judgment of the trial court and in dismissing the petition.

Judgment affirmed.


All the Justices concur.